ISC -/S
                                ELECTRONIC RECORD                              357-/5
                                                                               ZS2-/S-

COA#       01-13-00640-CR                       OFFENSE: 22.02 (Aggravated Assault)

           Dustin Wayne Glenn v. The State
STYLE:     ofTexas                              COUNTY:         Galveston

COA DISPOSITION:       AFFIRM                   TRIAL COURT:    405th District Court



DATE: 02/26/2015                  Publish: NO   TC CASE #:      12CR2237




                        IN THE COURT OF CRIMINAL APPEALS
                                                                                 in-/*
          Dustin Wayne Glenn v. The State of
STYLE:   Texas     .                                 CCA#:


         APPEllj^MT^               :Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

                                                     JUDGE:

DATE:_      06kjkr                                   SIGNED:                           PC:

JUDGE:        'd<iLOL*^                              PUBLISH:                          DNP:




                                                                                       MOTION FOR

                                                  REHEARING IN CCA IS:

                                                  JUDGE:




                                                                            ELECTRONIC RECORD